DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 10/08/2021. Claim 1 is amended. Claims 17, 18 are new claims. Claims 1-18 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: 112(b) rejection of claims 1-16.
Allowable Subject Matter
Claims 1-18 are allowed.
As of claim 1, the closest prior art Narushima (US 20190129171 A1) teaches a head-up display device 1 arranged in the inside of a dashboard of a vehicle such as an automobile. The head-up display device 1 allows a driver 200 to visually recognize a virtual image 110 displayed in front of a windshield 101 depending on a display image in an eyebox 202 of the driver 200 by projecting the display image on the windshield 101 through a magnification mirror 2 as illustrated in FIG. 1. The eyebox 202 is a visible area for allowing the driver 200 in the vehicle to visually recognize the virtual image 110. The eyebox 202 includes an eye point 201. The eye point 201 is a viewpoint position of the driver 200 who seats on a driver's seat (not illustrated). The driver 200 recognizes an image reflected on the windshield 101 serving as a display member as the virtual image 110. The virtual image 110 is displayed in 101 depending on the display image. The head-up display device 1 has a magnification mirror 2 and a display unit 3. The magnification mirror 2 is an optical system of the vehicle to reflect the display image displayed on the display unit 3 toward the windshield 101. The magnification mirror 2 is, for example, an aspheric mirror. The display unit 3 is a display that emits display light corresponding to the display image. The display unit 3 has a liquid crystal panel 10 and a backlight unit 20. Narushima does not anticipate or render obvious, alone or in combination, a head-up display device having a reflecting member that reflects display light emitted from the liquid-crystal display unit and projecting the display light on a windshield disposed in front of a driver's seat of a vehicle, wherein the lens array has, in the emitting surface, a plurality of lens surfaces projecting toward the liquid-crystal display unit and having an aspherical sectional shape, and in the lens surface, a curvature radius of a part arranged so as to emit display light onto an upper part of the windshield is smaller than a curvature radius of a part arranged so as to emit display light onto a lower part of the windshield. 
Claims 2-16 are allowed as being dependent on claim 1.
As of claim 17, the closest prior art Narushima (US 20190129171 A1) teaches a head-up display device 1 arranged in the inside of a dashboard of a vehicle such as an automobile. The head-up display device 1 allows a driver 200 to visually recognize a virtual image 110 displayed in front of a windshield 101 depending on a display image in an eyebox 202 of the driver 200 by projecting the display image on the windshield 101 through a magnification mirror 2 as illustrated in FIG. 1. The eyebox 202 is a visible area for allowing the driver 200 in the vehicle to visually 110. The eyebox 202 includes an eye point 201. The eye point 201 is a viewpoint position of the driver 200 who seats on a driver's seat (not illustrated). The driver 200 recognizes an image reflected on the windshield 101 serving as a display member as the virtual image 110. The virtual image 110 is displayed in front of the windshield 101 depending on the display image. The head-up display device 1 has a magnification mirror 2 and a display unit 3. The magnification mirror 2 is an optical system of the vehicle to reflect the display image displayed on the display unit 3 toward the windshield 101. The magnification mirror 2 is, for example, an aspheric mirror. The display unit 3 is a display that emits display light corresponding to the display image. The display unit 3 has a liquid crystal panel 10 and a backlight unit 20. Narushima does not anticipate or render obvious, alone or in combination, a head-up display device having a reflecting member that reflects display light emitted from the liquid-crystal display unit and projecting the display light on a windshield disposed in front of a driver's seat of a vehicle, wherein the lens array has, in the emitting surface, a plurality of lens surfaces projecting toward the liquid-crystal display unit and having an aspherical sectional shape, and in the lens surface, a curvature radius of a part emitting display light to be projected on an upper part of the windshield is smaller than a curvature radius of a part emitting display light to be projected on a lower part of the windshield, wherein a shape of the lens surface is a shape to minimize luminance variation width when a viewpoint position of an occupant varies along a vertical direction.
As of claim 18, the closest prior art Narushima (US 20190129171 A1) teaches a head-up display device 1 arranged in the inside of a dashboard of a vehicle such as an 1 allows a driver 200 to visually recognize a virtual image 110 displayed in front of a windshield 101 depending on a display image in an eyebox 202 of the driver 200 by projecting the display image on the windshield 101 through a magnification mirror 2 as illustrated in FIG. 1. The eyebox 202 is a visible area for allowing the driver 200 in the vehicle to visually recognize the virtual image 110. The eyebox 202 includes an eye point 201. The eye point 201 is a viewpoint position of the driver 200 who seats on a driver's seat (not illustrated). The driver 200 recognizes an image reflected on the windshield 101 serving as a display member as the virtual image 110. The virtual image 110 is displayed in front of the windshield 101 depending on the display image. The head-up display device 1 has a magnification mirror 2 and a display unit 3. The magnification mirror 2 is an optical system of the vehicle to reflect the display image displayed on the display unit 3 toward the windshield 101. The magnification mirror 2 is, for example, an aspheric mirror. The display unit 3 is a display that emits display light corresponding to the display image. The display unit 3 has a liquid crystal panel 10 and a backlight unit 20. Narushima does not anticipate or render obvious, alone or in combination, a plurality of lens surfaces projecting toward the liquid-crystal display unit and having an aspherical sectional shape, and in the lens surface, a curvature radius of a part emitting display light to be projected on an upper part of the windshield is smaller than a curvature radius of a part emitting display light to be projected on a lower part of the windshield, wherein a shape of the lens surface is a shape to minimize the difference between luminance of an image viewed when a viewpoint position is a highest position in a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art OHYAMA et al. (US 20190369395 A1) teaches a virtual image display device which includes a display unit that generates an image display light; and a projection optical system including a main concave mirror that reflects the image display light toward the virtual image presentation plate and an auxiliary concave mirror that reflects the image display light toward the main concave mirror. Defining a reference plane along both a direction of incidence and a direction of output of the image display light on the virtual image presentation plate, the main concave mirror is provided in an orientation that causes the image display light to be incident on the main concave mirror in a direction along the reference plane, and the auxiliary concave mirror is provided in an orientation that causes the image display light to be incident on the auxiliary concave mirror in a direction intersecting the reference plane;
- Prior Art Miyake et al. (US 20190346674 A1) teaches a vehicle display device which includes a display that emits a display image projected on a windshield as a display light, a reflective mirror disposed on a light path of the display light from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882